Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 20 of U.S. Patent No. 11,374,690 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/847,214
Claim 1 – Patent 11,374,690
An information processing apparatus, comprising: 
An information processing apparatus, comprising: 
circuitry configured to perform control for adding a notification information field to a request information field for requesting a different apparatus for a confirmation response to specific data from among a plurality of services provided to the different apparatus, the request information field regarding a start sequence number for the confirmation response, the notification information field regarding sequence numbers described in a bitmap of a variable length corresponding to the specific data from among the plurality of services for the confirmation response, and 
circuitry configured to perform control for adding a notification information field to a request information field for requesting each of a plurality of different apparatuses for a confirmation response to specific data from among a plurality of data transmitted to the plurality of different apparatuses, the request information field regarding a start sequence number for the confirmation response, the notification information field regarding sequence numbers described in a bitmap of a variable length corresponding to the specific data from among the plurality of data for the confirmation response, and 
transmitting the notification information field together with the request information field, to which the notification information field is added, to the different apparatus.
transmitting the notification information field together with the request information field, to which the notification information field is added, and an indication that the notification information is added, to each of the plurality of different apparatuses.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/847,214 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,374,690. Specifically, both claim 1, of the current application 17/847,214, and claim 1, of patent 11,374,690 discloses: An information processing apparatus, comprising: circuitry configured to perform control for adding a notification information field to a request information field. 
One of ordinary skill in the art would recognize the apparatus disclosed by claim 1, of the current application 17/847,214, as a broader recitation of the operations performed by the apparatus disclosed in claim 1 of Patent 11,374,690. Omission of an operation of a disclosed apparatus and an apparatus capable of performing the disclosed operations would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the apparatus claim 1, of the current application 17/847,214, as performing the operations of the apparatus of claim 1, of U.S. Patent 11,374,690, and as such are obvious variants of each other.

Claim 2 – Application 17/847,214
Claim 2 – Patent 11,374,690
Claim 3 – Application 17/847,214
Claim 3 – Patent 11,374,690
Claim 4 – Application 17/847,214
Claim 4 – Patent 11,374,690
Claim 5 – Application 17/847,214
Claim 5 – Patent 11,374,690
Claim 6 – Application 17/847,214
Claim 6 – Patent 11,374,690
Claim 7 – Application 17/847,214
Claim 7 – Patent 11,374,690
Claim 8 – Application 17/847,214
Claim 13 – Patent 11,374,690
Claim 9 – Application 17/847,214
Claim 14 – Patent 11,374,690
Claim 10 – Application 17/847,214
Claim 8 – Patent 11,374,690
Claim 11 – Application 17/847,214
Claim 9 – Patent 11,374,690
Claim 12 – Application 17/847,214
Claim 10 – Patent 11,374,690
Claim 13 – Application 17/847,214
Claim 11 – Patent 11,374,690
Claim 14 – Application 17/847,214
Claim 12 – Patent 11,374,690
Claim 15 – Application 17/847,214
Claim 15 – Patent 11,374,690
Claim 16 – Application 17/847,214
Claim 16 – Patent 11,374,690
Claim 17 – Application 17/847,214
Claim 17 – Patent 11,374,690
Claim 18 – Application 17/847,214
Claim 18 – Patent 11,374,690
Claim 19 – Application 17/847,214
Claim 19 – Patent 11,374,690
Claim 20 – Application 17/847,214
Claim 20 – Patent 11,374,690


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 — 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Olsson et al., U.S. Publication 2006/0067238 (herein Olsson).

Regarding claim 1, Olsson discloses: An information processing apparatus, comprising: circuitry configured to perform control for adding a notification information field to a request information field for requesting a different apparatus for a confirmation response to specific data from among a plurality of services provided to the different apparatus, the request information field regarding a start sequence number for the confirmation response, the notification information field regarding sequence numbers described in a bitmap of a variable length corresponding to the specific data from among the plurality of services for the confirmation response, and (paragraph 0008, 0054, 0100, 0101; figure 4), and transmitting the notification information field together with the request information field, to which the notification information field is added, to the different apparatus (paragraph 0008, 0054, 0100, 0101; figure 4).

Regarding claims 2 and 17, claim 2 as representative, Olsson discloses: specific data is data destined for a plurality of different apparatuses including the different apparatus (paragraph 0008).

Regarding claims 3 and 18, claim 3 as representative, Olsson discloses: the specific data is data to be passed to an upper layer (paragraph 0008).

Regarding claims 4 and 19, claim 4 as representative, Olsson discloses: multicast communications are provided as the plurality of services (paragraph 0008).

Regarding claims 5 and 20, claim 5 as representative, Olsson discloses: the specific data is data from which parity information is removed (paragraph 0008).

Regarding claim 6, Olsson discloses: add and transmit the notification information field regarding successive sequence numbers or intermittent sequence numbers from among the sequence numbers corresponding to the specific data from among the plurality of services to and together with the request information field to the different apparatus (paragraph 0008, 0022).

Regarding claim 7, Olsson discloses: the sequence numbers described in the bitmap include at least sequence numbers other than the start sequence number (paragraph 0008, 0064).

Regarding claims 8 and 16, claim 8 as representative, Olsson discloses: the circuitry is configured to transmit an indication that the notification information field is added to the different apparatus (paragraph 0008, 0054, 0100, 0101; figure 4).

Regarding claim 9, Olsson discloses: transmit a block acknowledgement request frame including the notification information field together with the request information field, to which the notification information field is added, and the indication that the notification information field is added, to the different apparatus. (paragraph 0008, 0054, 0100, 0101; figure 4).

Regarding claim 10, Olsson discloses: circuitry configured to: receive specific data from among a plurality of services provided from a different apparatus to the information processing apparatus; receive a request information field and a notification information field from the different apparatus, the request information field regarding a start sequence number for a confirmation response to the specific data from among the plurality of services, the notification information field regarding sequence numbers described in a bitmap of a variable length corresponding to the specific data from among the plurality of services; and decide, based on the notification information field, whether or not undelivered data exists from among the specific data from among the plurality of services (paragraph 0008, 0099 — 0108).

Regarding claim 11, Olsson discloses: transmit, when the undelivered data exists, a confirmation response to which information regarding a sequence number for specifying the undelivered data is added to the different apparatus and perform, when the undelivered data no longer exists as a result of re-sending of the undelivered data from the different apparatus, control for passing the specific data from among the plurality of services to an upper layer. (paragraph 0099 — 0108).

Regarding claim 12, Olsson discloses: pass, when the plurality of services that have successive sequence numbers are received without an error, the plurality of services to an upper layer without receiving the request information field (paragraph 0099 — 0108).

Regarding claim 13, Olsson discloses: consider, when the specific data from among the plurality of services include data of parity information, the undelivered data that is repaired based on the parity information as data received already (paragraph 0099 — 0108).

Regarding claim 14, Olsson discloses: the sequence numbers described in the bitmap include at least sequence numbers other than the start sequence number (paragraph 0008, 0064).

Regarding claim 15, Olsson discloses: perform, when the undelivered data does not exist, control for passing the specific data from among the plurality of services to an upper layer (paragraph 0099 — 0108).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lim; Jaewon 				US 20140086204 
Nishibayashi; Yasuyuki et al. 	US 7924805
adding a notification information field to a request information field for requesting a different apparatus for a confirmation response to specific data from among a plurality of services provided to the different apparatus, the request information field regarding a start sequence number for the confirmation response, the notification information field regarding sequence numbers described in a bitmap of a variable length corresponding to the specific data from among the plurality of services for the confirmation response

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111